Citation Nr: 1725562	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to death pension based on meeting the criteria as a surviving spouse.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This case is before the Board of Veterans' Appeal (Board) on appeal from a February 2014 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and Veteran were married in March 1963 and divorced in October 1980.   

2.  The Veteran died in November 1999, and at the time of his death, he was not legally married to the appellant.

CONCLUSION OF LAW

The appellant's claim for death pension is without legal merit.  38 U.S.C.A. §§ 1541 (West 2014); 38 C.F.R. §§ 3.54, 3.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the instant case, the law, and not the facts, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for the benefits she seeks.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issue decided herein.  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Prinicipi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).


II. Analysis

The appellant contends that she is entitled to death pension on the basis that she was married to the Veteran.  She acknowledges that she was divorced from the Veteran at the time of his death.  

When a Veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a).  

Consequently, "surviving spouse" status is a threshold requirement for death pension.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54.  The burden is on the appellant to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In the present case, the appellant does not meet the threshold requirement of qualifying for benefits as the Veteran's surviving spouse.  In this regard, the record contains a decree documenting the divorce of the appellant and Veteran 19 years before his death.

The Board acknowledges the appellant's contentions that she should receive benefits because the Veteran deserted her and their children with no financial assistance.  However, as the above provisions make clear, such facts are not relevant to the recognition of a surviving spouse for benefit purposes.  While the Board is sympathetic to the appellant's claim, there is no legal basis to award entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving VA benefits.  Her claim is therefore denied as a matter of law.  See Sabonis, supra.

Thus, the Board must find that the appellant was not married to the Veteran at the time of his death and cannot be considered his surviving spouse.  Therefore, the appellant is not entitled to recognition as the Veteran's surviving spouse.


ORDER

Entitlement to death pension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


